UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: April 30, 2015 Date of reporting period:October 31, 2014 Item 1. Reports to Stockholders. LOGAN CAPITAL FUNDS Logan Capital Large Cap Growth Fund Semi-Annual Report October 31, 2014 Table of Contents Sector Allocation of Portfolio Assets 3 Schedule of Investments 4 Statement of Assets and Liabilities 7 Statement of Operations 8 Statements of Changes in Net Assets 9 Financial Highlights 10 Notes to the Financial Statements 12 Expense Example 22 Notice to Shareholders 24 Privacy Notice 25 SECTOR ALLOCATION OF PORTFOLIO ASSETS at October 31, 2014 (Unaudited) Logan Capital Large Cap Growth Fund Percentages represent market value as a percentage of net assets. 3 SCHEDULE OF INVESTMENTS at October 31, 2014 (Unaudited) COMMON STOCKS – 96.5% Shares Value Consumer Discretionary – 24.0% Amazon.com, Inc. (a) $ BorgWarner, Inc. Chipotle Mexican Grill, Inc. (a) Hanesbrands, Inc. Home Depot, Inc. Netflix, Inc. (a) Nike, Inc. Polaris Industries, Inc. Priceline Group, Inc. (a) Starbucks Corp. Tiffany & Co. TripAdvisor, Inc. (a) Wynn Resorts Ltd. Consumer Staples – 5.0% Estee Lauder Companies, Inc. Monster Beverage Corp. (a) Energy – 1.1% Halliburton Co. Health Care – 12.2% Agilent Technologies, Inc. AmerisourceBergen Corp. Celgene Corp. (a) Mettler-Toledo International, Inc. (a) Perrigo Co. PLC (c) Waters Corp. (a) Industrials – 10.2% Acuity Brands, Inc. Cummins, Inc. Flowserve Corp. Middleby Corp. (a) Robert Half International, Inc. The accompanying notes are an integral part of these financial statements. 4 SCHEDULE OF INVESTMENTS (Continued) at October 31, 2014 (Unaudited) COMMON STOCKS – 96.5% (Continued) Shares Value Industrials – 10.2% (Continued) United Rentals, Inc. (a) $ Information Technology – 39.9% Alliance Data Systems Corp. (a) Amphenol Corp. Apple, Inc. Avago Technologies Ltd. Citrix Systems, Inc. (a) Cognizant Technology Solutions – Class A (a) Facebook, Inc. (a) F5 Networks, Inc. (a) Fleetcor Technologies, Inc. (a) Google, Inc. (a) Google, Inc. – Class A (a) Mastercard, Inc. Micron Technology, Inc. (a) NCR Corp. (a) NXP Semiconductors NV (a)(c) Precision Castparts Corp. Qualcomm, Inc. Stericycle, Inc. (a) 3D Systems Corp. (a) Trimble Navigation Ltd. (a) United Continental Holdings, Inc. (a) Materials – 4.1% Airgas, Inc. Sherwin-Williams Co. TOTAL COMMON STOCKS (Cost $13,899,039) The accompanying notes are an integral part of these financial statements. 5 SCHEDULE OF INVESTMENTS (Continued) at October 31, 2014 (Unaudited) REITS – 1.9% Shares Value CBRE Group, Inc. (a) $ TOTAL REITS (Cost $245,961) SHORT-TERM INVESTMENTS – 2.2% MONEY MARKET FUNDS – 2.2% Fidelity Government Portfolio – Class I, 0.01% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $410,448) TOTAL INVESTMENTS (Cost $14,555,448) – 100.6% Liabilities in Excess of Other Assets – (0.6)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate shown represents the fund’s 7-day yield as of October 31, 2014. (c) U.S. traded security of a foreign issuer or corporation. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 6 STATEMENT OF ASSETS AND LIABILITIES at October 31, 2014 (Unaudited) Assets: Investments, at value (cost of $14,555,448) $ Receivables: Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Securities purchased Advisory fee Administration fee Distribution fees Service fees Custody fees Transfer agent fees and expenses Accrued expenses and other payables Total liabilities Net assets $ Net assets consist of: Paid in capital $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on: Investments Net assets $ Investor Class: Net assets applicable to outstanding Investor Class shares $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value and redemption price per share $ Institutional Class: Net assets applicable to outstanding Institutional Class shares $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 7 STATEMENT OF OPERATIONS For the Period Ended October 31, 2014 (Unaudited) Investment income: Dividends (net of foreign taxes withheld of $0) $ Interest 17 Total investment income Expenses: Investment advisory fees (Note 5) Administration fees (Note 5) Distribution fees (Note 6) Distribution fees – Investor Class Distribution fees – Institutional Class — Service fees (Note 7) Service fees – Investor Class Service fees – Institutional Class Transfer agent fees and expenses Federal and state registration fees Audit fees Compliance expense Legal fees Trustees’ fees and expenses Custody fees Other Total expenses before reimbursement from advisor Expense reimbursement from advisor (Note 5) ) Net expenses Net investment loss ) Realized and unrealized gain on investments: Net realized gain on transactions from: Investments Net change in unrealized gain on: Investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 8 STATEMENTS OF CHANGES IN NET ASSETS Period Ended October 31, 2014 Year Ended (Unaudited) April 30, 2014 Operations: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations Capital Share Transactions: Proceeds from shares sold Investor class shares Institutional class shares Cost of shares redeemed Investor class shares ) ) Institutional class shares — — Redemption fees retained Investor class shares Institutional class shares — — Net increase in net assets from capital share transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) Changes in Shares Outstanding: Shares sold Investor class shares Institutional class shares Shares redeemed Investor class shares ) ) Institutional class shares — — Net increase in shares outstanding The accompanying notes are an integral part of these financial statements. 9 FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Investor Class For the Six Months Ended For the June 28, 2012 October 31, 2014 Year Ended through (Unaudited) April 30, 2014 April 30, 2013* Net Asset Value – Beginning of Period $ $ $ Income from Investment Operations: Net investment loss ) ) ) Net realized and unrealized gain on investments Total from investment operations Net Asset Value – End of Period $ $ $ Total Return %+ % %+ Ratios and Supplemental Data: Net assets, end of period (thousands) $ $ $ Ratio of operating expenses to average net assets: Before Reimbursements %^ % %^ After Reimbursements %^ % %^ Ratio of net investment income (loss) to average net assets: Before Reimbursements )%^ )% )%^ After Reimbursements )%^ )% )%^ Portfolio turnover rate 15
